UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange of 1934 (Amendment No.3)* Teléfonos de México, S.A.B. de C.V. (Name of Issuer) L Shares, without par value A Shares, without par value American Depositary Shares each representing 20 L Shares American Depository Shares each representing 20 A Shares (Title of Class of Securities) No CUSIP for the L Shares No CUSIP for the A Shares The CUSIP for the American Depositary Shares representing L Shares is 879403780 The CUSIP for the American Depositary Shares representing A Shares is 879403400 (CUSIP Number) Wayne A. Wirtz, Esq. AT&T Inc. 208 S. Akard St. Dallas, Texas 75202 Telephone Number: 210-821-4105 Wayne A. Wirtz, Esq. AT&T International, Inc. 208 S. Akard St. Dallas, Texas 75202 Telephone Number: 210-821-4105 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 17, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.¨ Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.: For the L Shares, none. For the A Shares, none. For the American Depositary Shares representing L Shares, 879403780. For the American Depositary Shares representing A Shares,879403400. 1 NAME OF REPORTING PERSON AT&T Inc. (formerly known as SBC Communications, Inc.) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 0 8SHARED VOTING POWER 0 A Shares and 1,525,206,hares1 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 0 A Shares and 1,525,206,hares1 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 A Shares and 1,525,206,hares2 12 CHECK BOXIF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% of A Shares and 13.42% of L Shares3 14 TYPE OF REPORTING PERSON HC 1 See the Schedule 13D filed on June 20, 2008, by AT&T Inc. and AT&T International, Inc. (the “Original 13D”),as amended and supplemented by Amendment No. 1 thereto (the “Schedule 13D”) for an explanation of the number of shares included in this amount.The amount of 2,757,965,476 set forth in footnote 1 of the Schedule 13D is amended to be increased to 2,801,965,476 based upon (i) 9,840,833,hares outstanding, (ii) 7,964,596,082AA Shares outstanding and (iii) 385,455,hares outstanding, each as of November 17, 2010, as reported by the Mexican Stock Exchange (Bolsa Mexicana de Valores, S.A.B. de C.V.). 2 See the Original 13D for an explanation of the number of shares included in this amount.The amount of 7,637,465,476set forth in footnote 2 of the Schedule 13D is amended to be increased to 7,762,465,476 based upon the numbers of shares outstanding set forth in footnote 1 above. 3 See the Original 13D for an explanation of the percentages included in this amount.The amount of 65.14% set forth in footnote 3 of the Schedule 13D is amended to be decreasedto 65.13%, and the amount of 23.82% is amended to be increased to 23.87% based upon the numbers of shares outstanding set forth in footnote 1 above. CUSIP No.: For the L Shares, none. For the A Shares, none. For the American Depositary Shares representing L Shares, 879403780. For the American Depositary Shares representing A Shares, 879403400. 1 NAME OF REPORTING PERSON AT&T International, Inc. (formerly known as SBC International, Inc.) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 7SOLE VOTING POWER 0 8SHARED VOTING POWER 0 A Shares and 1,525,206,hares4 9SOLE DISPOSITIVE POWER 0 10SHARED DISPOSITIVE POWER 0 A Shares and 1,525,206,hares4 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 A Shares and 1,525,206,hares5 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% of A Shares and 13.42% of L Shares6 14 TYPE OF REPORTING PERSON CO 4 See the Original 13D for an explanation of the number of shares included in this amount.The amount of 2,757,965,476 set forth in footnote 4 of the Schedule 13D is amended to be increased to 2,801,965,476 based upon the numbers of shares outstanding set forth in footnote 1 above. 5 See the Original 13D for an explanation of the number of shares included in this amount.The number of L Shares set forth in footnote 5 of the Schedule 13D is amended to be increased to 7,762,465,476 based upon the numbers of shares outstanding set forth in footnote 1 above. 6 See the Original 13D for an explanation of the percentages included in this amount.The amount of 65.14% set forth in footnote 6 of the Schedule 13D is amended to be decreased to 65.13%, and the amount of 23.82% is amended to be increased to 23.87% based upon the numbers of shares outstanding set forth in footnote 1 above. This Amendment No. 3 (this “Amendment”) amends and supplements the Schedule 13D (the “Original 13D”) filed with the Securities and Exchange Commission (the “Commission”) on June 20, 2008 by AT&T Inc. (“AT&T”) and AT&T International, Inc. (“AT&TI,” and, together with AT&T, the “Reporting Persons”), as amended and supplemented through Amendment No. 2 thereto, filed with the Commission on October 29, 2010 (the “Schedule 13D”).Capitalized terms used but not otherwise defined in this Amendment have the meanings ascribed to such terms in the Original 13D.Information about Carso Global Telecom, S.A.B. de C.V. (“CGT”) is based in part on that Schedule 13D filed on behalf of Carlos Slim Helú, his family, and certain related trusts on February 6, 1998, as amended and supplemented through Amendment No. 44, filed on July 30, 2010, thereto (the “Slim 13D”) and the Form 20-F filed by the Issuer on May 11, 2010 (the “20-F”). The Reporting Persons are filing this Amendment because they have disposed of L Shares of the Issuer beneficially owned by them in excess of 1% of the total outstanding L Shares, as further described herein.Except as expressly amended and supplemented by this Amendment, the Schedule 13D is not amended or supplemented in any respect. Item 5. Interest in Securities of the Issuer. Item 5 of the Schedule 13D is hereby amended and supplemented as follows.(The following disclosure regarding securities which to the knowledge of the Reporting Persons are beneficially owned by CGT is based on the information contained in Amendment No. 44 to the Slim 13D.) (a)The number and percentage of L Shares (including L Shares ADS) of the Issuer beneficially owned by each of AT&T and AT&TI are amended to be decreased from 1,650,206,834 to 1,525,206,834 and to be decreased from 14.46% to 13.42%, respectively. The percentage of A Shares (including A Shares ADS) of the Issuer, which, to the knowledge of the Reporting Persons are beneficially owned by CGT is amended to be increased from 23.82% to 23.87%. The number and percentage of L Shares (including L Shares ADS) of the Issuer, which, to the knowledge of the Reporting Persons, are beneficially owned by CGT are amended to be increased from 9,286,919,010 to 9,287,672,310 and decreased from 65.14% to 65.13%, respectively. (b)The numbers of L Shares (including L Shares ADS) of the Issuer, which each of AT&T and AT&TI have the shared power to vote or direct the vote of, and the shared power to dispose or direct the disposition of, are each amended to be decreased from 1,650,206,834 to 1,525,206,834. (c)Exhibit I sets forth any transactions in A Shares, L Shares, A Share ADS and L Share ADS effected during the past sixty days by the Reporting Persons, except for such transactions as have been reported in previous amendments to the Schedule 13D.All of the transactions set forth on Exhibit I were executed on the Mexican Stock Exchange (Bolsa Mexicana de Valores, S.A.B. de C.V.). Item7. Materials to be Filed as Exhibits. Exhibit Description I Transactions in L Shares SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this Amendment No. 3 to Schedule 13D is true, complete and correct. Dated: November 18, 2010 AT&T Inc. By: /s/ Jonathan P. Klug Name: Jonathan P. Klug Title: Senior Vice President and Treasurer AT&T International, Inc. By: /s/ Jonathan P. Klug Name: Jonathan P. Klug Title: Vice President and Treasurer
